If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                     May 27, 2021
                Plaintiff-Appellee,

    v                                                                No. 340893
                                                                     Clinton Circuit Court
    WILLIAM MATTHEW WORKMAN,                                         LC No. 17-009801-FH

                Defendant-Appellant.


                                         ON REMAND

Before: MURRAY, C.J., and STEPHENS and SHAPIRO, JJ.

PER CURIAM.

        This case returns to us on remand from our Supreme Court for reconsideration of our
review of the admission of unauthenticated business records under the standard for preserved
evidentiary error in People v Lukity, 460 Mich 484, 495-496; 596 NW2d 607 (1999).1 The remand
order noted that while we found that the claim of error was preserved, we appeared to have applied
the plain error standard of review of People v Carines, 460 Mich 750, 764; 597 NW2d 130 (1999),
rather than the Lukity standard.

         Defendant was convicted by a jury of two counts of breaking and entering a building with
intent to commit a larceny, MCL 750.110, and one count of unlawfully driving away an automobile
(UDAA), MCL 750.413. Defendant was sentenced as a fourth felony habitual offender to a prison
term of 15-40 years. In our previous opinion, we determined that the trial court erred in admitting
Google and phone records that were not properly authenticated under MRE 902(11), but that
reversal was not required when there was other evidence that pointed to defendant as the
perpetrator. Upon consideration of whether this error was outcome determinative, as required by
Lukity, we again affirm.

                                       I. BACKGROUND


1
    People v Workman, ___ Mich ___; ___ NW2d ___ (2021).
The facts of this case were summarized in this Court’s prior opinion:

        Defendant’s convictions arise from offenses committed in the early
morning hours of December 22 and 23, 2016. On December 22, 2016, MPC
Cashway Lumber (MPC) a business in Clinton County, Michigan was broken into
in the middle of the night. Shortly thereafter, a 2005 Ford Focus was stolen from
TL Contracting (TL), a neighboring business. On the same day, a pole barn was
broken into on Taft Road in Bingham Township, Clinton County, Michigan. On
December 23, 2016, shortly after midnight, a firearm was stolen out of a vehicle
parked in a subdivision north of Fowler around midnight. Both the TL and Taft
Road locations had surveillance video of the break-ins that occurred on December
22. Defendant was known to law enforcement in Clinton County at the time and
was a suspect in some other criminal events that occurred during this period. After
reviewing the surveillance video, which matched defendant’s physique, an
investigation began into defendant for the December break-ins. Defendant was
arrested on December 28, 2016, for a parole violation by a St. Johns’ police officer
and held at the Clinton County Jail. While at the jail, defendant asked a corrections
officer if he could have his phone back to make a call. The officer gave him the
phone and defendant performed a factory reset.

        On January 3, 2017, Deputy Michael Leasher, a forensic cell phone analyst
for the Clinton County Sheriff’s Department, and Detective Sean Dush, a lieutenant
with the Clinton County Sheriff’s Office, went to the home of defendant’s
girlfriend, Christine Moggo. Moggo had visited the defendant in the Clinton
County jail on December 31, 2016. They informed her that they had viewed the
video from her visit and wanted to know what was on the paper that defendant
showed her during the visit. She told them that the note contained the username
and password for his Google account and that he asked her to delete the account,
specifically the Google Maps application. Moggo was unable to log into the
account with the password given to her by the defendant so she reset the password.
However, she had not deleted the account. Using the password provided to him by
Moggo, Deputy Leasher logged into defendant’s Google account and changed the
password in order to preserve the account. He then obtained a search warrant for
defendant’s phone and for the Google accounts connected to that phone. Upon
receiving the warrant, he did a phone dump using software called Cellebrite and
then reviewed all the tracking data from defendant’s phone including the GPS
locations recorded.

        At trial, Deputy Leasher testified that he used the Google Maps’ information
he had obtained from defendant’s phone to generate a map and provided a timeline
of the phone’s locations on December 22 and 23, 2016. He testified that beginning
at midnight on December 22, the map showed the location of defendant’s phone to
be at 1207 Cleo Street in Lansing where the defendant resided. From there the
phone’s GPS location showed the phone was transported to the location of MPC
Lumber and its neighboring business TL Contracting which was in walking
distance from MPC. From TL Contractors the phone was tracked to Taft Road and
was there roughly for about a half hour. From Taft Road, the phone was tracked


                                        -2-
       back to defendant’s residence at Cleo Street and then to defendant’s girlfriend’s
       apartment in St. Johns. Regarding December 23, he testified that the phone’s GPS
       location showed that the phone had been transported north of Fowler sometime
       between 12:14 a.m. and 1:01 a.m. From there the phone was tracked toward
       Lansing where it was stationary at Clark Rd from 3:44 a.m. to 4:20 a.m. When the
       phone started moving again, it was tracked to defendant’s house on Cleo Street.
       Deputy Leasher also testified that the officers retrieved a backpack from
       defendant’s brother’s house (where defendant was residing) and that backpack or
       one similar to it was seen on the surveillance video from TL Contractors security
       on the night of the break-in. Detective Dush testified that a bike that belonged to
       defendant’s brother was found by the gate of TL Contractors.

                Defendant’s friend, Delton Warren and Moggo also testified. Warren
       testified that the defendant called him in the early morning hours of December 23
       and asked him for a ride. When Warren picked him up, defendant first told Warren
       that he had been driving a girlfriend’s car when he swerved off the road into a ditch
       trying to avoid hitting a deer. He then later admitted that the car he had been driving
       was stolen. Moggo testified that she found a ski mask in her home after her
       interview with the detectives and turned it over to the police. The mask matched
       the mask seen on the surveillance video worn by the individual who stole the Ford
       Focus from TL Contracting.

              The jury returned a guilty verdict from which defendant now appeals.
       [People v Workman, unpublished opinion of the Court of Appeals, issued March 5,
       2020 (Docket No. 340893)].

                                 II. STANDARD OF REVIEW

        A trial court’s decision to admit evidence will not be disturbed absent an abuse of
discretion. People v Mardlin, 487 Mich 609, 614; 790 NW2d 607 (2010). “An abuse of discretion
occurs when the trial court chooses an outcome that falls outside the range of principled outcomes.”
People v March, 499 Mich 389, 397; 886 NW2d 396 (2016) (quotation marks and citation
omitted).

       “Preserved nonconstitutional errors are subject to harmless-error review under MCL
769.26[.]” People v Thorpe, 504 Mich 230, 252; 934 NW2d 693 (2019). MCL 769.26 provides

       No judgment or verdict shall be set aside or reversed or a new trial be granted by
       any court of this state in any criminal case, on the ground of misdirection of the
       jury, or the improper admission or rejection of evidence, or for error as to any matter
       of pleading or procedure, unless in the opinion of the court, after an examination of
       the entire cause, it shall affirmatively appear that the error complained of has
       resulted in a miscarriage of justice.

When an evidentiary challenge is preserved, “the defendant has the burden of establishing a
miscarriage of justice under a ‘more probable than not’ standard.” Thorpe, 504 Mich at 252.
“[T]he effect of the error is evaluated by assessing it in the context of the untainted evidence to



                                                -3-
determine whether it is more probable than not that a different outcome would have resulted
without the error.” Lukity, 460 Mich at 495. “[A] preserved, nonconstitutional error is not a
ground for reversal unless after an examination of the entire cause, it shall affirmatively appear
that it is more probable than not that the error was outcome determinative.” Id. at 496.

                                   III. EVIDENTIARY ERROR

        The evidence at issue is defendant’s Google and Sprint phone records which formed the
basis of Leasher’s testimony and the maps he created which tracked the whereabouts of
defendant’s cellular phone from December 22nd through December 23rd, 2016. We previously
determined that the records were inadmissible hearsay because they had not been certified in
accordance with MRE 902(11).2 We stand by that ruling and hold that it was an abuse of discretion
for the trial court to allow their admission. However, the evidentiary error is not reversible error
unless defendant would have likely succeeded at trial had the error not occurred. After an
examination of the untainted evidence, we find the outcome unchanged.

        The contested issue at trial was the identity of the perpetrator. Had the trial court properly
excluded the Google and Sprint records, the jury would not have heard Leasher’s testimony that
defendant’s phone was at or near the same locations of the break-ins and theft during the
commission of those crimes. There was untainted evidence that placed defendant at the crime
scenes. Defendant’s brother’s bike to which defendant had access was found at the TL location.
Defendant’s physique matched the individual’s in the TL and Taft surveillance videos. Defendant
possessed a backpack and ski mask similar to those worn by the individual in the surveillance
videos. When defendant was picked up by a friend, Delton Warren, within close proximity to the
crime scene and within hours of the crimes, defendant had the backpack with him. Defendant
admitted to Warren that he drove a stolen vehicle into a ditch. One of the vehicles missing from
the TL property was found in the ditch. Once arrested, defendant performed a factory reset on his
phone and asked his girlfriend to specifically delete the Google maps application, from which a
consciousness of guilt could be inferred. Defendant has not shown that it is more likely than not
that the outcome would have been different if the trial court had excluded Leasher’s testimony and
evidence of the GPS tracking of defendant’s cellular phone.

       Affirmed.



                                                              /s/ Christopher M. Murray
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Douglas B. Shapiro




2
  MRE 902(11)(B) allows records “of regularly conducted business activity that would be
admissible under rule 803(6)” to be authenticated “by a written declaration under oath by its
custodian or other qualified person certifying that” the record meets the requirements of MRE
803(6).


                                                 -4-